Lake County, No. 93-L-10. This cause is pending before the court on the filing of a motion and cross-motion for an order directing the Court of Appeals for Lake County to certify its record and as a claimed appeal as of right from said court. Appellees/cross-appellants’ request for extension of time to file a memorandum in support of jurisdiction was denied by this court on December 8,1993. It appears from the records of this court that appellees/cross-appellants have not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore have failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the cross-appeal of Route 20 Bowling Alley, Inc. be, and the same is hereby, dismissed sua sponte.
This cause shall remain pending in all other respects.